DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a system of a vehicle for sharing vehicle system control of the vehicle with a passenger, comprising: the system using an on-board computer and communications circuitry of the vehicle, the communications circuitry is configured to use a wireless network for accessing the Internet, the on-board computer is configured to enable the communications circuitry to provide a wireless connection to a portable device of the passenger of the vehicle, the on-board computer has access to one or more vehicle systems of the vehicle, and via the wireless connection, the on-board computer provides the portable device access to at least one graphical user interface, the graphical user interface includes input options that enable control of settings or functions of one or more of said vehicle systems, the on-board computer is configured to process information associated with a wireless signal of the portable device, wherein the processing of the information is used to identify a location of the portable device inside the vehicle; wherein the location of the portable device is utilized to identify a passenger seat of the vehicle and enable said control of settings or functions that pertain to an environment proximate to the passenger seat that was identified.
Regarding claims 2 – 19, the claims are dependent upon claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,348,492 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/18/2021, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1 - 19 has been withdrawn. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859